DETAILED ACTION
	This office action is in response to the amendment filed on May 17, 2021.  In accordance with this amendment, claims 1-4 and 6-9 have been amended, while claims 5 and 10-12 have been formally canceled.
Claims 1-4 and 6-9 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: regarding this claim, the typo “adjusts a temperature of the lithium niobate microactivity” exists in the amendment May 17, 2021, and should read “microcavity.”  Further regarding claim 1, the amendment for “the filtering unit lights from the nonlinear frequency conversion unit” should be corrected for awkward language, and add back in the pumping light(s) that are intended to be filtered.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is a system claim, but dependent claims 7-9 are attempting to add method steps into this system claim.  Accordingly, claim features from two statutory classes are included in one claim.  A single claim that includes both an apparatus and a method of using the apparatus is indefinite (see MPEP 2173.05(p)(II)).  For these reasons, claims 7-9 are rejected under 35 U.S.C. 112(b).  The rejection may be overcome by deleting the method step.  For examination purposes, the step limitation will be treated as an intended result limitation and rejected if the structure of the prior art device is capable of such intention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. US 2015/0323450 A1, further in view of Pomeranz et al. U.S.P. No. 10,274,809 B1, further in view of Gaeta et al. U.S.P. No. 9,490,605 B2 and Marandi et al. US 2020/0285131 A1.
Regarding independent claim 1, Lipson et al. US 2015/0323450 A1 teaches (ABS; Figures 1, 2A, 2B, 3(a) – 3(c); corresponding text, in particular Summary, 0047]) being configured to filter the remaining pumping light from the nonlinear frequency conversion unit and output the mid-infrared optical frequency comb.  
Regarding independent claim 1, Lipson et al. ‘450 does not expressly teach that the MIR frequency comb as shown has (1) two pumping units that are combined into one to form a combined light that is input to the microcavity (Lipson is silent); or that the microcavity is formed with (2) the particular material of “lithium niobate” and such microcavity having (3) temperature control that adjusts the temperature of the microcavity during operation.
First, regarding the (1) two combined “pump” input limitation, Pomeranz et al. U.S.P. No. 10,274,809 B1 teaches (ABS; Figures 1, 2, 5-7, 9-11; corresponding text; Claims) numerous embodiments in which more than one pump unit provides at least two pump signals to a combiner, and in which the combined pump light is input to a nonlinear optical frequency conversion system, in which this system converts signals via SFG, DFG, OPA, OPO, OPG, etc. types of conversion.  Pomeranz teaches that having more than one pump (which is eventually combined with another pump) as in Figures 8, 10, 11, etc. allows for output for example with an OPO which is known to be capable of generating a frequency comb in application (e.g. having a set of equidistant frequency peaks), and allows a more diverse subset of input pumps/signals to the NL cavity.
Second, regarding (2) and (3) the microcavity being comprised of the material lithium niobate and also being temperature controlled, the prior art of both Gaeta et al. U.S.P. No. 9,490,605 B2 and Marandi et al. US 2020/0285131 A1 are pertinent to these missing limitations from Lipson.  Gaeta et al. U.S.P. No. 9,490,605 B2 teaches (ABS; Figs. 1A, 3, 6A, 6B; corresponding text) teaches a frequency comb generator using similar optical components to improve amplification intensity, polarization control, and other features that maintain proper signal features during nonlinear wave mixing in a microresonator.  Gaeta ‘605 also teaches (ABS; column 6, lines 45-59; column 7, line 47 through column 8, line 51) that lithium niobate is ubiquitous and commonly used for microresonator (microcavities), and also that integrated heaters are common for the problem of thermal tuning and stabilization (column 7, lines 62-67).  Next, the newly cited prior art of Marandi ‘131 teaches (ABS; Figs. 6-8, 14A, 15A; corresponding text; Claims (see dependent claim 17)) thin-film OPO’s that using input pumps and cavities to output a frequency comb (see claim 17), and also teach that Lithium Niobate is common and well-known in the art for use with waveguide / photonics and cavities such as nonlinear frequency conversion (see para [0118] – [0119] Marandi).  Also, Marandi discussed (para [0082]) that one having ordinary skill in the art at the time of the effective filing date would recognized using “temperature” control of a nonlinear gain medium for tuning parameters of desired outputs.  

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Pomeranz, for missing limitation (1) above, and the teachings of Gaeta/Marandi, for missing limitations (2) – (3) above, in the MIR optical frequency comb device of Lipson, in order for the utility and recognition in the laser art to use different NLO materials for the microcavity and to temperature control the microcavity, and also to use multiple initial pumps that are combined to singly pump a microcavity, such as in Lipson.  Having a combined pump from two pump sources is merely an obvious design choice to allow for more varied or diverse input pumps to a microcavity such as Lipson.  For these reasons, the missing limitations from Lipson would have been obvious to one having ordinary skill in MIR comb implementation based on the clear teachings of Pomeranz, Gaeta, and Marandi in optical laser systems.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Sole independent claim 1 is thus found obvious over Lipson and further in view of Pomeranz and Gaeta/Marandi (henceforth “COMBO”).

Regarding further dependent claims 2-3 and 9, COMBO does not expressly teach the addition of optical laser elements in the system such as a narrow linewidth tunable CW laser, a power amplifier, a polarization controller, an attenuator, in order to allow for the features to amplify the signal and control polarization in the system, and intensity adjustment by attenuation of unwanted signals.  However, such known optical components and features are common and used ubiquitously in the art.  KSR.  A person having ordinary skill in lasers would have recognized these selectable design choices for implementation of the output frequency comb to maintain proper comb conditions.  Although the exact terms “narrow linewidth tunable CW laser” or “attenuator” are not used by Gaeta or elsewhere in COMBO, one having ordinary skill in the art would have recognized that such type of laser is common and merely a selectable variable in use and operation, while attenuation of a pump may allow for redundancy and decreased optical error.  KSR.  Claims 2, 3, and 9 are thus found obvious.
Regarding claim 4, the secondary prior art of Pomeranz teaches a “beam combiner” to combine the at least two pump beams into one combined pump.
Regarding claim 6, a “filter” is found in Lipson to filter the pump after the NLO.  
Regarding pseudo method (step) claims 7-8, the iterative process to find the proper and stable output OFC in the MIR region is implied from the same structure as found in COMBO.  The intended use of using the structure of claim 1 (in method claims 7-8) does not impute any new structure into the independent claim 1 that would serve to create a patentable distinction.  The design and use as method merely requires such structure in the obviousness rejection above to claim 1, but using obvious redundant and iterative steps.  KSR.  Claims 7-8 are thus found obvious over COMBO.  
 It would require mere ordinary skill in the art to implement these known optical features in a frequency comb device, such as the base claim 1, as obvious design choices.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, all dependent claims 2-4 and 6-9 are found obvious over COMBO.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-9 (dated May 17, 2021 on pages 5-7) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to present a new combination of features, as a whole, for independent claim 1 has necessitated any shifts or rejection, or new grounds of rejection for these claims based on COMBO.  

For these reasons, claims 1-4 and 6-9 are finally rejected.  Applicant may consider amendment further structure into claim 1 in order to serve to create a patentable distinction over COMBO above.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A:

-Reference A to Marandi which is pertinent to and OPO that can produce a frequency comb but also uses Lithium Niobate in a cavity.

Applicant's amendment filed May 17, 2021 necessitated any new ground(s) of rejection, or shifts in rejection, as presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 25, 2021